DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 August 2021 has been entered.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 2015/0166815 A1, “Horio”).
With respect to claims 1-3, Horio teaches a layered body, i.e. a stack structure, comprising a substrate film and a hard coat layer on one face of the substrate film ([0016]), i.e. a hard coat layer stacked on the substrate. Horio teaches the substrate is made from resins such as polyethersulfone, polycarbonate, polyimide, (meth)acrylic resin, i.e. polymethyl methacrylate, polyphenylene sulfide, and a cyclo-olefin-polymer (COP) such as norbornene ([0032-0033]). While there is no explicit teaching that the resins for the substrate are transparent, given that they are identical to that of the present invention (see instant specification [0040]), then it is clear they are transparent resins. Horio further teaches the hard coat layer is made from a binder resin ([0037]), such as transparent, UV curable, i.e. photo-curable, resins ([0046]) which includes urethane acrylate ([0050]). While there is no explicit teaching that the urethane acrylate prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Horio additionally teaches the hard coat layer contains solvent ([0058]) and a photopolymerization initiator ([0059]), i.e. a photo-initiator. Since the resins taught by Horio for the substrate and the hard coat layer are transparent, the layered body, i.e. the stack structure, is transparent.
Regarding the compressive modulus, elastic restoration, and the formula claimed, while there is no explicit teaching that the compressive modulus of the hard coating layer and the compressive modulus of the substrate have a ratio of less than 1 as claimed or the elastic restoration of the hard coating layer and the elastic restoration of the substrate have a ratio of at least 1, given that Horio teaches identical materials as 
Regarding the change ratio of break elongation, while there is no explicit teaching that the change ratio of break elongation defined by the formula claimed is 30% or more, given that Horio teaches identical materials as that of the present invention, then the change ratio of break elongation defined by the formula claimed would necessarily inherently be 30% or more as presently claimed.
Regarding the transparent stack structure not generating a crack when bent 100,000 times with a radius of curvature of 2 mm, while there is no explicit teaching that the stack structure does not generate a crack when bending 100,000 times with a radius of curvature of 2 mm, given that Horio teaches identical materials as that of the present invention and an identical structure to that presently claimed, then the transparent stack structure would necessarily inherently not generate a crack when bending 100,000 times with a radius of curvature of 2 mm.
With respect to claim 4, while there is no explicit teaching that the ratio of the compressive modulus of the hard coating layer relative to the compressive modulus of the substrate is 0.9 or less, given that Horio teaches identical materials as that of the present invention, then the ratio of the compressive modulus of the hard coating relative to the compressive modulus of the substrate would necessarily inherently be 0.9 or less as presently claimed.
With respect to claim 5, while there is no explicit teaching that the ratio of the elastic restoration of the hard coating layer relative to the elastic restoration of the 
With respect to claim 7, Horio teaches a resin-cured layer on the face of the substrate opposite the hard coat layer ([0073]), i.e. a hard coat layer formed on an upper surface of the substrate and a resin-cured layer formed on a lower surface of the substrate, respectively. Horio further teaches the resin-cured layer imparts excellent hardness ([0078]), i.e. the resin-cured layer is a hard coating layer. Thus, the resin-cured layer is the second hard coating layer formed on the lower surface of the substrate as presently claimed.
With respect to claim 8, Horio teaches the layered structure, i.e. transparent stack structure, is used as a display bendable with a curved face ([0091]), i.e. has a planar portion and a bent portion from the planar portion.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 2015/0166815 A1, “Horio”) as applied to claim 1 above, and further in view of the evidence provided by ITmedia (How Can a Screen Sense Touch? A Basic Understanding of Touch Panels).
With respect to claim 9, Horio teaches the layered structure is used in touch panels ([0091]). As evidenced by ITmedia, a touch panel allows a user to interact with a computer by touching the screen directly (see ITmedia, “Touch panels have become a .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ITmedia (How Can a Screen Sense Touch? A Basic Understanding of Touch Panels) in view of Horio et al. (US 2015/0166815 A1, “Horio”) as applied to claim 9 above.
With respect to claim 10, ITmedia teaches that touch panels are screens that allow a user to interact with a computer via touch, i.e. touch panels are touch screens (see ITmedia, “Touch panels have become a part of daily life”, first paragraph, first sentence). ITmedia further teaches capacitive touch panels, i.e. capacitive touch screens, are a widely used sensing method and often used in smartphones and mobile phones (see ITmedia, “Capacitive touch panels”, first paragraph). ITmedia further teaches capacitive touch panels, i.e. capacitive touch screens, comprise a glass substrate and a transparent electrode layered atop the glass substrate (see figure shown below). While there is no explicit teaching that the transparent electrode is a sensing electrode, given that when a finger touches the screen is identified due to changes in the electrostatic capacity at the corners of the panel (see ITmedia, “Capacitive touch panels”, “Surface capacitive touch panels”, first paragraph), then it senses the presence of the finger and is thus a sensing electrode as presently claimed.

    PNG
    media_image1.png
    433
    575
    media_image1.png
    Greyscale

ITmedia does not teach the layered structure.
Horio teaches the layered structure of claims 1 and 9 as set forth above, which is used in touch panels ([0091]) and as a substitute for glass and having excellent flexibility ([0074]).
ITmedia and Horio are analogous inventions in the field of touchscreens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glass layer of the capacitive touch screen of ITmedia to be the layered structure of Horio in order to provide a touch screen having a layer with excellent flexibility (Horio [0074]).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0113646 A, “Kim”) in view of Horio et al. (US 2015/0166815 A1, “Horio”) as applied to claim 1 above. It is noted that the teachings of Kim are based off a .
With respect to claims 11-12, Kim teaches a polarizing plate made from a polarizing film and a protective film attached to the polarizing film via an adhesive and is suitable for use in a liquid crystal display ([0062]).
Kim does not teach wherein the protective film is the transparent stack of claim 1.
Horio teaches the transparent stack of claim 1 as set forth above and is extremely excellent in hardness and flexibility ([0023]) and is used in liquid crystal displays (LCDs) ([0110]).
Kim and Horio are analogous inventions in the field of liquid crystal displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Kim to be the transparent stack structure of Horio in order to provide a polarizing film with a protective layer having excellent hardness and flexibility suitable for use in LCDs (Horio [0023] and [0110]).


Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues Horio only discloses that the hardness, curl, and bending properties of the layered body can be improve by adjusting the hardness and/or thickness of a substrate, a hard coating layer, and a 
Applicant’s arguments are not found persuasive for the following reasons. While the examiner acknowledges that Horio may have an additional layer that is present which is not recited in claim 1, due to the open-ended language of claim 1, i.e., “comprising”, nothing in the claims precludes the presence of an additional layer. Further, dependent claim 7 states that the hard coating layer has a first hard coating layer and a second hard coating layer formed on an upper surface and a lower surface of the substrate, respectively. As set forth in the above rejection of claim 7, Horio teaches a resin-cured layer on the face of the substrate opposite the hard coat layer ([0073]), i.e. a hard coat layer formed on an upper surface of the substrate and a resin-cured layer formed on a lower surface of the substrate, respectively. Horio further teaches the resin-cured layer imparts excellent hardness ([0078]), i.e. the resin-cured layer is a hard coating layer. Thus, the resin-cured layer is the second hard coating layer formed on the lower surface of the substrate as presently claimed. Therefore, Horio discloses an identical article as that of the present invention.
Further, while Horio may use a test different than that presently claimed to determine cracking, the fact remains that Horio discloses an article made from identical materials as that of the present invention and an identical structure to that presently claimed, and thus the transparent stack structure would necessarily inherently not generate a crack when bending 100,000 times with a radius of curvature of 2 mm, absent evidence to the contrary. The basis for inherency is not based on the mere 
Additionally, regarding Applicant’s argument that when layers with different physical properties are respectively formed on both sides of a substrate of a layered body, cracks would inevitably occur in the layered body due to the difference in physical properties between the layers, this is not found persuasive because Applicant has provided no evidence, i.e. data, that this would occur. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the Horio reference must be supported by a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787